                     Case 8:20-bk-02101-CPM          Doc 228       Filed 03/19/21      Page 1 of 1

[8applet] [Letter to Appellant]


                                     UNITED STATES BANKRUPTCY COURT
                                         MIDDLE DISTRICT OF FLORIDA
                                                TAMPA DIVISION
                                  Sam M. Gibbons United States Courthouse, Suite 555
                                               801 N. Florida Avenue
                                            Tampa, Florida 33602−3899

TINA MASON
Deputy−in−Charge

                                                    March 19, 2021



Dear Mr. Barack
Re: Case No. 8:20−bk−02101−CPM



   On March 18, 2021 you as counsel for Scott R. Babcock, David Montney Jr. filed a Notice of Appeal in the
above−referenced case.

    When filing the "Designation of Record", as required by Fed. R. Bank. P. 8009, please indicate by document
number the items to be included in the record to the district court. However, it will not be necessary to provide a copy
of the items designated, unless otherwise directed to do so by separate notice. The Clerk's office will be transmitting
the record on appeal electronically.

   If you intend to designate a transcript, a Purchase Order for Transcript is available on the court’s web site at
www.flmb.uscourts.gov. Go to Forms and click on Purchase Order for Transcript. When ordering the transcript
please complete all of the items on the purchase order form and mail the form to the appropriate Court Reporter and
or Court Reporter Service. Requests for transcripts should be directed to a certified court reporting transcription
service. For further information regarding digital audio recording and/or request forms for CD copies of hearings,
please visit the court's web site at http://www.flmb.uscourts.gov/courtroom_services/.



                                                                       CLERK OF THE COURT
                                                                       By: Lidia Celli
                                                                       Case Manager
                                                                       Phone Number: (813) 301− 5073
